Citation Nr: 1216840	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  10-38 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral cataracts.

2.  Entitlement to service connection for bilateral cataracts, claimed as secondary to medication used to treat service-connected endometriosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to September 1988.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2009 rating decision by the RO in San Diego, California.

The Veteran submitted additional evidence directly to the Board in August 2011, some of which was not previously of record.  She stated that she wanted the Board to consider this evidence, but did not explicitly waive her right to have the RO initially consider it.  As the Board is granting the benefit sought by the appellant, the Board finds that a remand for initial RO review is not required.  See 38 C.F.R. § 20.1304(c).  

In support of her claim, the Veteran testified at a videoconference hearing in September 2011 before the undersigned acting Veterans Law Judge of the Board.  


FINDINGS OF FACT

1.  The RO denied service connection for bilateral cataracts in a February 2007 rating decision and properly notified the Veteran.  A timely notice of disagreement was not received within one year of notice of that decision.
 
2.  Some of the evidence received since the February 2007 rating decision is not cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim for service connection for bilateral cataracts. 

3.  The weight of the evidence shows that the Veteran's bilateral postoperative cataracts were caused by medication used to treat her service-connected endometriosis.


CONCLUSIONS OF LAW

1.  The February 2007 rating decision that denied service connection for bilateral cataracts is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.1103 (2011). 

2.  New and material evidence having been received, the claim for entitlement to service connection for bilateral cataracts is reopened.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156(a) (2011). 

3.  Bilateral postoperative cataracts were caused by service-connected endometriosis.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).   The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim to reopen a previously and finally denied claim, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The RO provided the appellant with pre-adjudication notice by a letter dated in November 2008.  This letter provided notice regarding what information and evidence is needed to substantiate the claim for service connection, to include the need to submit new and material evidence to reopen the claim, and also advised the Veteran of the basis for the prior denial.  See Kent, supra.  The letter also advised as to what information and evidence must be submitted by the Veteran, the types of evidence that will be obtained by VA, and provided the Veteran with notice of the information and evidence needed to establish a disability rating and an effective date for her claimed disability.  Additional notice was provided by a letter dated in August 2010.

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant an adequate physical examination, obtained a medical opinion as to the etiology of the claimed bilateral cataracts, and afforded the appellant the opportunity to give testimony before the Board.  

In February 2012, the Board sought the medical opinion of a specialist in the Veteran's Health Administration (VHA).  38 C.F.R. § 20.901(a) (2011).  The opinion was obtained in February 2012, and a clarification of the opinion was obtained in March 2012.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise. 

VA has complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time, particularly in light of the Board's entirely favorable decision. 


II.  Analysis

Initially, the Board notes that the Veteran's only service-connected disability is endometriosis, status post removal of uterus and both ovaries.  She contends that she developed steroid-induced cataracts in both eyes, as a result of medication taken for treatment of her service-connected endometriosis.  

A.  New and Material Evidence 

A decision of the RO becomes final and binding and not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, and a substantive appeal (VA Form 9 or equivalent) is filed within 60 days from the date the RO mails the statement of the case to the Veteran, or within the remainder of the one-year period from receiving notification of the decision in question.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim has been previously denied and that decision became final and binding because there was not completion of these steps to perfect the appeal of the claim to the Board, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to the claim.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 3.156(a).  See also Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The RO first considered and denied this claim in a February 2007 rating decision.  The basis of that earlier denial was that service treatment records were negative for cataracts, and that although the Veteran's left eye cataract had been related to steroid therapy, there was no medical evidence of steroid therapy for her service-connected endometriosis.  The RO notified the Veteran of that decision and apprised her of her procedural and appellate rights by letter dated in February 2007.  A notice of disagreement was received from the Veteran in August 2008, which is more than one year after mailing of the February 2007 notice letter.  As a timely notice of disagreement was not received from the Veteran as to the February 2007 rating decision, that decision is final and binding on her based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103.

By a letter to the Veteran dated in August 2008, the RO advised her that her August 2008 notice of disagreement was not timely, and informed her that she could reopen her claim by submitting new and material evidence.

In September 2008, the Veteran submitted a petition to reopen her previously denied claim for service connection for bilateral cataracts.  She asserted that she was prescribed steroids to control hemorrhaging prior to her hysterectomy.  Specifically, she stated that she was given progesterone shots to control her abnormal uterine bleeding.

If there is new and material evidence since that earlier decision, the Board must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  During the pendency of this appeal, the RO determined that new and material evidence was submitted and has adjudicated the claim on its merits.  Regardless of how the RO ruled on this question, so, too, must the Board make this threshold preliminary determination - before proceeding further with the claim, because this initial determination affects the Board's jurisdiction to adjudicate this claim on its underlying merits.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

According to VA regulation, new evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium).  But see, too, Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary to consider the patently incredible to be credible"). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  In Shade, the Court stated that, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly submitted evidence of current disability that in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.

Since the RO's February 2007 denial of this claim for service connection for bilateral cataracts is the most recent, and indeed, only, final and binding decision on this claim, it marks the starting point for determining whether there is new and material evidence to reopen this claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

Evidence of record at the time of the prior February 2007 rating decision included service treatment records (STRs) reflecting treatment for pelvic and abdominal pain, heavy bleeding, ovarian cysts, dysmenorrhea, and pelvic congestion syndrome; anti-prostaglandins and Ovral were given.  Post-service medical records reflecting treatment for endometriosis with pelvic adhesions and severe pelvic pain.  She received Zolatex injections for treatment of endometriosis from 1997 to 1998.  STRs were negative for cataracts; on discharge examination in August 1988 she had vision in both eyes and no current eye disability.  Evidence of record also included medical records showing treatment for a right eye cataract in 2004, and a report of a November 2006 examination performed for VA by QTC.  The examiner noted that the Veteran had been diagnosed with cataracts in both eyes, and underwent cataract surgery in the right eye.  He diagnosed posterior subcapsular cataract of the left eye.  The examiner opined that this cataract was most likely caused by or the result of steroidal injections she received to treat her abdominal congestion and hemorrhaging, and that this opinion was based on her reported history.

Since that February 2007 decision, the RO obtained additional VA and private medical records.  A May 2008 VA outpatient treatment record reflects that the Veteran complained of poor vision in her left eye, and reported that she was once treated with steroids.  The examiner noted that she had a very mature cataract in her left eye, and was in an unusual demographic, with a history of previous intraocular lens in her right eye, and a questionable history of prolonged medical steroid use.  The Veteran underwent a VA eye examination in August 2010.  The examiner noted that he had reviewed the Veteran's medical records, and diagnosed pseudophakia of both eyes.  He opined that her bilateral cataracts were not caused by or a result of steroid hormone treatment for service-connected endometriosis.  VHA medical opinions dated in February 2012 and March 2012 reflect that the physician opined that the November 2006 VA medical opinion was correct, and the August 2010 VA medical opinion was incorrect, and that her use of Megace led to her development of cataracts.

Some of this additional evidence is not only new, since not considered when previously adjudicating his claim, but also material to the disposition of her claim because there is now supporting evidence suggesting a link between her cataracts and the medication used to treat her service-connected endometriosis with abnormal uterine bleeding.  This evidence was not of record at the time of the prior decision, and this evidence relates to an unestablished fact necessary to substantiate her claim.  Consequently, this is new and material evidence as defined by VA regulation.  38 C.F.R. § 3.156(a).  Accordingly, this claim is reopened.  38 U.S.C.A. § 5108. 

B.  Service Connection 

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

To establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he/she has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the disease or injury in service and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  This includes any increase in severity of a nonservice-connected disease that is proximately due to or the result of a service-connected disability, but compensation in this latter instance is limited to the amount of additional disability over and above that existing prior to the aggravation.  38 C.F.R. § 3.310(b).  See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

Diseases initially diagnosed after service may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

If however chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity of disease or injury in service to in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage, 10 Vet. App. at 495-97.

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

The Veteran contends that she developed steroid-induced cataracts in both eyes, as a result of medication taken for treatment of her service-connected endometriosis.  In August 2008, she contended that her cataracts were caused by progesterone injections.  In August 2011 she asserted that it was possible that she was given corticosteroids in service to treat pelvic congestion syndrome.

Turning now to the facts of this specific case.  As explained, the first and indeed perhaps most fundamental requirement for any service-connection claim is there must be competent and credible evidence confirming the Veteran has the claimed disability - or that she at least has at some point since the filing of her claim.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it; without this minimum level of proof, there can be no valid claim because there is no current disability to relate or attribute to his military service).  See also Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  But see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Records reflect that she was previously diagnosed with cataracts in both eyes, and received an intraocular lens implant in her right eye in July 2004, and in her left eye in June 2008.  A June 2004 treatment note by T.D.L., MD, reflects that he diagnosed posterior subcapsular cataract of the right eye, and noted her history of steroid-containing treatment.  Thus, the evidence reflects that she had bilateral cataracts which have since been replaced with lens implants (i.e., postoperative cataracts), and thus has the required current disability.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico  v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998). 

STRs reflect treatment for pelvic congestion syndrome; anti-prostaglandins and Ovral were given.  STRs are negative for cataracts.  Post-service private medical records dated in March 1997 reflect treatment for abdominal pain, and show that she was prescribed Provera for ten days.  She was diagnosed with pelvic adhesive disease and dysfunctional uterine bleeding.  Private medical records dated from September 1997 to January 1998 reflect that she received several injections of Zoladex for endometriosis.  She was also given Megace and Lodine in September 1997.  She underwent a hysterectomy in September 1998.

At an examination performed for VA by QTC in November 2006, the examiner noted that the Veteran had been diagnosed with cataracts in both eyes, and underwent cataract surgery in the right eye.  He diagnosed posterior subcapsular cataract of the left eye.  The examiner opined that this cataract was most likely caused by or the result of steroidal injections she received to treat her abdominal congestion and hemorrhaging.  His rationale was that although he could not be 100 percent sure, these cataracts were the type of cataracts seen with steroid use.  He added that her young age strongly suggested that there was an association between the steroidal injections and her cataracts.  He later indicated that his opinion was based on the examination and the Veteran's reported history, because medical records documenting proof of her steroid injections and family history were not provided by VA.

A May 2008 VA outpatient treatment record reflects that the Veteran complained of poor vision in her left eye, and reported that she was once treated with steroids.  The examiner noted that she had a very mature cataract in her left eye, and was in an unusual demographic, with a history of previous intraocular lens in her right eye, and a questionable history of prolonged medical steroid use.

At an August 2010 VA eye examination, the examiner noted that he had reviewed the Veteran's medical records, and diagnosed pseudophakia of both eyes.  He opined that her bilateral cataracts were not caused by or a result of steroid hormone treatment for service-connected endometriosis.  The examiner noted that the Veteran had been treated with several variations of sex steroids including predominantly progesterone, and indicated that sex steroids are not known to cause cataracts, unlike glucocorticoids.   

In light of the conflicting medical evidence noted above, in February 2012, the Board requested additional medical comment as to whether the current postoperative bilateral cataracts were caused or aggravated by the medications used to treat service-connected endometriosis.  

In a February 2012 medical opinion, a VA ophthalmologist opined that a literature search was unable to show a 50 percent or greater probability of developing bilateral posterior subcapsular cataracts that were caused by the medications the Veteran took to treat her service-connected endometriosis, including anti-prostaglandins Ovral, Zoladex, Provera, Megace and Lodine.  The physician noted that a study showed that the prevalence of posterior subcapsular cataract was increased in current users of hormone replacement therapy who had a non-surgical menopause.  The doctor observed that the Veteran had a surgical menopause.  The study results supported the hypothesis that estrogen and/or progesterone may be involved in cataract development.  However no literature could be found supporting at least as likely as not  (i.e., 50 percent or greater probability) aggravation of the cataracts beyond their normal progression by the medications listed above.

In a March 2012 addendum opinion, the VA physician noted that long-term use of corticosteroids may cause posterior subcapsular cataracts.  He noted that the Veteran's medical records reflected a history of gestational diabetes, and an August 1986 STR showed that glucosuria had been noted.  He stated that although the preponderance of literature was limited in the Veteran's case, it may be that the use of Megace in the treatment of her abnormal uterine bleeding led to the development of gestational diabetes making her more susceptible to the development of cataracts over time and that the unknown glucocorticoid effect of Megace hastened the development of her bilateral subcapsular cataract formation.  With the information noted above, the physician opined that the November 2006 QTC examiner's opinion that the Veteran's cataracts were the type seen with steroid use and that her young age strongly suggested that there was an association between steroidal injections was correct, and that the August 2010 VA examiner's opinion was incorrect.

Based on the medical opinion cited above, the Board finds that the weight of the evidence shows that the Veteran's current postoperative bilateral cataracts are the result of medication used to treat service-connected endometriosis.  Accordingly, service connection for the claimed disability is warranted.  


ORDER

New and material evidence having been received, the claim for service connection for bilateral cataracts is reopened. 

Service connection for bilateral postoperative cataracts is granted as secondary to service-connected endometriosis.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


